Citation Nr: 9911639	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1990 to 
July 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied post-
traumatic stress disorder, high blood pressure, stomach 
problems, headaches, and lung problems.

The appellant had a hearing before this Board Member in 
December 1998.  The appellant raised additional issues for 
consideration of service connection for various disorders 
related to Gulf War Syndrome.  The Board notes that it does 
not have jurisdiction over these claims and that it refers 
such claims to the RO for adjudication.


FINDINGS OF FACT

1.  The appellant has a current diagnosis of post-traumatic 
stress disorder, which is based upon the claimed inservice 
stressors and his current symptomatology.

2.  The occurrence of the claimed inservice stressor incident 
in Vietnam is corroborated by credible, supporting evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has submitted evidence of a current medical 
diagnosis of post-traumatic stress disorder, reported 
inservice stressors alleged to have caused the post-traumatic 
stress disorder, and submitted medical evidence relating the 
current impression to inservice events.  This is sufficient 
to establish a well-grounded claim for service connection for 
post-traumatic stress disorder.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  

Service connection for post-traumatic stress disorder 
requires: (1) a current, clear medical diagnosis of post-
traumatic stress disorder (presumed to include the adequacy 
of the post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed inservice stressor) (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  Cohen, 10 Vet. App. at 138 (citing 38 
C.F.R. § 3.304(f)).

The appellant has established that he has a current diagnosis 
of post-traumatic stress disorder.  In a November 1998 
letter, a VA examiner stated that the appellant was being 
treated for post-traumatic stress disorder.  The appellant 
reported that he had worked as a heavy equipment operator and 
a driver and witnessed several incidents, which continued to 
disturb him.  The appellant stated that he had seen a site 
where there were numerous dead Iraqi soldiers that had been 
hit by bombs.  He stated that he had witnessed a helicopter 
crash that killed Saudi civilians.  He further stated that he 
witnessed a mass burial of Iraqi soldiers.  The VA examiner 
stated that these accounts had caused the appellant intrusive 
thoughts.  The appellant reported avoidance symptoms and 
stated that such symptoms were interfering with his 
relationships at home.  He had feelings of hopelessness and 
pointlessness.  He reported insomnia, explosive outbursts of 
anger, and difficulty with concentration.

As to credible supporting evidence that the claimed inservice 
stressors actually occurred, the nature of this evidence will 
vary, depending on whether the stressors are related to 
combat or noncombat occurrences.  See Cohen, 10 Vet. App. at 
145-147.  When it is determined that the appellant did not 
engage in combat, credible supporting evidence from any 
source showing that his claimed inservice stressor actually 
occurred would be required for the appellant to prevail.  
Cohen, 10 Vet. App. at 147.  The appellant's lay testimony 
regarding the stressors would thus be insufficient, standing 
alone, to establish service connection.  Id.

The appellant has not alleged that he engaged in combat; 
rather, his stressors are related to noncombat occurrences.  
The appellant had a hearing before this Board Member in 
December 1998, where he stated that he was receiving 
treatment for his post-traumatic stress disorder at the VA 
Medical Center in West Los Angeles, California.  The 
appellant stated that the smell of dead people bothered him a 
lot as did his witnessing the massive burial of Iraqi 
soldiers.  He stated that he did not help bury the soldiers, 
but that he was there.  He submitted copies of pictures that 
he took while in the Persian Gulf.  Some of the pictures were 
of burnt bodies.

As stated above, the appellant has brought forth evidence of 
a current, clear diagnosis of post-traumatic stress disorder.  
Further, the Board finds that the November 1998 letter from 
the VA examiner is medical evidence of a causal nexus between 
current symptomatology and the specific claimed inservice 
stressors.  Finally, the Board finds that the appellant's 
pictures that he submitted at the Board hearing is credible 
supporting evidence that the claimed inservice stressors 
actually occurred.  Accordingly, the Board finds that the 
appellant has met the requirements for a determination in 
favor of service connection for post-traumatic stress 
disorder.  See Cohen, supra; see also 38 C.F.R. § 3.304(f).


ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

The appellant submitted additional records at the December 
1998 Board hearing that have not been previously considered 
by the RO and the case must be remanded for the RO's 
consideration of the new evidence.  See 38 C.F.R. § 19.37(a) 
(1998).

The Board notes that the appellant has alleged that some of 
the claims for which he seeks service connection are due to 
an undiagnosed illness.  In April 1997, the RO attempted to 
develop the appellant's claims as due to an undiagnosed 
illness.  The appellant did not submit any additional 
evidence, and the RO denied the claims stating that the 
appellant had failed to fully prosecute his claims.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO must review the claims folder, 
including the additional evidence 
submitted at the December 1998 Travel 
Board hearing.

2.  If the appellant wishes to claim 
service connection for disabilities due 
to an undiagnosed illness, he should 
inform the RO of his intention to pursue 
such claims and then fully cooperate with 
the RO's request for additional 
information.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

